Citation Nr: 0334304	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  03-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another, or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1944 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the appellant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  The appellant is in receipt of nonservice-connected 
pension based upon disabilities rated in combination as 70 
percent disabling, with no single disability evaluated as 100 
percent disabling.

4.  The appellant has not suffered anatomical loss or loss of 
use of both feet, or of one hand and one foot, nor is he 
blind in both eyes or permanently bedridden.

5.  The appellant does not require the daily assistance of 
another to perform the activities of daily living or to 
protect himself from the dangers of his environment.

6.  The appellant is not permanently housebound by reason of 
a disability or disabilities.






CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
a need for regular aid and attendance or at the housebound 
rate have not been met.  38 U.S.C.A. §§ 1502, 5102, 5103, 
5103A (West 2002); 38 C.F.R.§§ 3.159, 3.351, 3.352 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2003) (VA 
regulations implementing the VCAA).  But see Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (invalidating 38 C.F.R. § 3.159(b)(1)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); 
see also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that 
VA regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a July 18, 2002 
letter, the RO informed the appellant of the type of evidence 
needed to substantiate his claim, specifically of the 
requirements for special monthly pension.  In that letter, 
the RO also informed the appellant that VA would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  In November 2002, the appellant had a physician 
provide a report of a recent examination.  An April 2003 
Statement of the Case (SOC) described the evidence that was 
used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SOC and the July 2002 
letter informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the RO has obtained VA 
treatment records that the appellant has identified.  The 
appellant has provided records from private physicians.  
There is no indication that relevant (i.e., pertaining to the 
appellant housebound status or his need for aid and 
attendance) records exist that have not been obtained.  As 
for VA's duty to obtain a medical examination, that duty was 
fulfilled by providing a VA examination to the appellant in 
December 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant maintains that he is entitled to special 
monthly pension based on aid and attendance of another, or 
housebound status.  Under applicable criteria, a veteran of a 
period of war who is permanently and totally disabled, and 
who is in need of regular aid and attendance or is 
housebound, is entitled to an increased rate of pension.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 (2003). 

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  Id.  Determinations as to 
factual need for aid and attendance must be based upon actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  Being 
bedridden will also be a proper basis for allowance of 
special monthly pension.  "Bedridden" will be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352 (2003); see Turco v. Brown, 
9 Vet. App. 222 (1996).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirements of personal assistance from others.  Id.

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. § 3.351 (2003).

The Board notes that it is undisputed that the appellant is 
not a patient in a nursing home because of mental or physical 
incapacity and is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less.

The Board observes that the appellant was granted entitlement 
to a permanent and total disability evaluation for pension 
purposes effective in February 1986 based on diagnoses of 
pernicious anemia, postoperative gastrectomy, carotid 
insufficiency with transient ischemic attacks, and 
postoperative squamous cell carcinoma of the ear.  The 
appellant's current principal disabilities are pernicious 
anemia, evaluated as 30 percent disabling; emphysema/chronic 
obstructive pulmonary disease (COPD, evaluated as 30 percent 
disabling; postoperative gastrectomy, evaluated as 20 percent 
disabling; carotid insufficiency with transient ischemic 
attacks by history, evaluated as 20 percent disabling; 
history of fractured right ankle, evaluated as 10 percent 
disabling; and peptic ulcer disease, evaluated as 10 percent 
disabling.  Postoperative squamous cell carcinoma of the 
ears, left lower eyelid, and right cheek, with history of 
actinic keratosis is evaluated as noncompensably disabling.  
For pension purposes, the veteran has a combined evaluation 
of 70 percent.

In a June 2002 statement, J. S., M.D., (Dr. S.) listed 
current diagnoses for the appellant of moderate emphysema, 
moderate COPD, moderate peptic ulcer disease, and mild 
anemia.  The appellant did not require the aid of any 
assistive device for locomotion or movement.  He was not 
bedridden or blind.  He had not lost control of his bladder 
sphincter or anal sphincter.  He was able to walk and get 
around without assistance.  He was able to dress and undress 
without assistance.  He was able to bathe and use the toilet 
without assistance.  He was able to wash and keep himself 
clean and presentable.  He was able to feed himself without 
assistance.  He could protect himself from the hazards of 
life.  The appellant was not in a nursing home.

In a November 2002 statement, J. R., M.D., (Dr. R.) stated 
that the appellant complained of disabling dyspnea and poor 
exercise tolerance.  Dr. R. treated the appellant for 
advanced COPD.  Dr. R. listed other diagnoses of valvular 
heart disease, anemia, pulmonary hypertension, malnutrition, 
skin cancers, and peptic ulcer disease.  Dr. R. indicated 
that there was loss of bladder sphincter control and loss of 
anal sphincter control.  According to Dr. R, the appellant 
was competent to manage his financial affairs with 
assistance.  The appellant was neither blind nor bedridden.  
The physician indicated that the appellant needed assistance 
with ambulation more than 50 percent of the time, needed 
assistance with dressing himself more than 50 percent of the 
time, needed assistance with personal hygiene more than 50 
percent of the time, needed assistance with feeding himself 
more than 50 percent of the time, and needed assistance with 
protecting himself from the hazards of everyday life more 
than 50 percent of the time.  The appellant was totally 
dependent on assistance in bathing himself, using the toilet, 
and preparing meals.  The appellant left his home only with 
assistance.

VA provided the appellant an aid and attendance or housebound 
examination in December 2002.  The appellant reported a 
history of treatment for emphysema by Dr. R.  The appellant 
used Combivent through an inhaler and through a machine.  He 
breathed through the machine approximately six times per day.  
In damp weather, he required one extra dose.  He used the 
inhaler once per hour.  He had used oxygen for a while in the 
past but was not using it at the time of the examination.  
His primary care physician was Dr. S.  (See Dr. S's report in 
June 2002 discussed on the preceding page.)  His medical 
history also included treatment for peptic ulcer disease, 
skin cancer, and a ruptured stomach.

At the VA aid and attendance examination, the appellant 
reported that he had had cataracts removed from his eyes 
approximately three years previously and had had implants at 
that time.  He had fairly good vision, although he still 
needed glasses for reading.  His stools were loose.  He had 
to go to the bathroom after eating.  He had two to three 
bowel movements per day.  He had episodes of diarrhea 
approximately once per week.  He treated himself with Pepto-
Bismol.

According to the appellant, he could ambulate approximately 
50 yards before becoming short of breath and having to stop.  
He drove to stores, which were approximately 600 yards away, 
to buy groceries almost every day.  As a practical matter, he 
did not drive much.  His daughter drove him to the 
examination.  Another daughter also attended the examination.  
He enjoyed watching television, listening to the scanner, and 
playing with his dogs.  He bathed daily.  Occasionally he 
would need assistance from his son or his grandsons to rise 
from the bathtub.  His spouse cooked his meals, and, if he 
and his spouse were both ill, his daughters helped.  He fed 
himself and used an electric razor for shaving.  His spouse 
or his daughters washed clothes.  He stumbled occasionally 
but had not fallen.  He assisted his spouse in making up the 
bed.

Physical examination of the appellant revealed that he was in 
no acute distress.  He was ambulatory.  He needed little 
assistance from his daughters to remove his socks.  He cut 
his own nails.  He had some mild problem with hearing but 
appeared to be oriented.  His speech was normal.  He was able 
to state the name of the President of the United States.  He 
was also aware of current news events.  His pulse was 76 and 
his blood pressure was 138/70.  His head was normocephalic.  
His neck was supple, and his carotids were palpable 
bilaterally.  There was no bruit.  There was no thyromegaly 
to palpation.  His lungs by percussion were hyperresonant, 
and breath sounds were distant.  Strength in his upper 
extremities was well preserved.  Deep tendon reflexes were 
1/4 in bicipital and tricipital areas.  There was no muscle 
wasting, although the appellant appeared to be rather thin.  
The grip strength in his right hand was 8 pounds per square 
inch.  The grip strength in his left hand was 6.5 pounds per 
square inch.  The appellant was right-handed.

Examination of the lower extremities showed a healed scar in 
the right ankle.  The appellant reported that he had 
fractured his right ankle and had undergone an open reduction 
approximately 25 years previously.  The ankle jerk could not 
be elicited.  Dorsiflexion was present bilaterally.  Strength 
was well preserved, and no muscle wasting was noted.  
Examination of his skin showed lesions compatible with 
actinic keratosis, mostly on the face and both arms.  There 
were residuals including scarring and hypopigmentation from 
past treatment likely from liquid nitrogen.  There were also 
residuals from past surgery over the ears, the right cheek, 
and the left lower eyelid.  The tip of the nose showed a 
mildly depressed skin lesion, likely a basal cell carcinoma.  
Vision was fairly good.  The appellant had full extraocular 
movements in both eyes.  Heartbeats were regular.  There was 
a 2/6 systolic murmur at the apex and along the sternal 
borders.  The appellant's abdomen was soft and nontender.  
There was a 14-centimeter scar from the epigastric area to 
the umbilicus, likely from the appellant's prior gastrectomy.  
There was no pitting edema over the lower extremities.  Hair 
was absent.  Popliteal pulses were felt bilaterally.  
Dorsalis pedis pulses were not felt.  The appellant's 
toenails needed to be cut.  Pinprick by filament test was 
felt in both lower extremities.

After arriving for the examination, the appellant had had to 
use one treatment through the breathing machine that he 
brought with him to the medical center.  The examiner 
diagnosed emphysema for which the appellant needed to be 
treated with Combivent via inhaler and via breathing machine.  
The examiner also diagnosed squamous cell carcinoma removed 
from the ears, left lower eyelid, and right cheek.  The 
appellant also had lesions compatible with actinic keratosis.  
He had an active lesion at the tip of his nose, which was 
likely a basal cell carcinoma.  The appellant also had 
symptoms compatible with irritable bowel syndrome.

The appellant had a history of having felt dizzy in the past 
and carotid insufficiency had been found, although the 
appellant denied any history of temporary paralysis or 
tingling sensation that would have been compatible with a 
diagnosis of transient ischemic attack.  The appellant's 
activities had been a bit limited since he had retired ten 
years previously. He sat most of the time.  He drove very 
little, but still maintained an independence in his daily 
activities such as taking a bath and feeding himself.  He 
depended on his spouse, with whom he lived, or his daughters, 
who lived next door to him, for washing his clothes, cleaning 
the house, and cooking.  He was ambulatory although limited.  
No signs of dementia were noted during the examination.  The 
appellant was not a complainer, and his daughter provided 
details about the appellant's limitations and diseases.  The 
examiner stated that the appellant did not need to be watched 
and had not fallen.

In May 2003 the appellant stated that he used breathing 
treatments approximately every three hours.  He was no longer 
able to work.  He kept an oxygen tank at his house.  Because 
of his need for breathing treatments, he was unable to leave 
the house for more than two hours in good weather and for no 
more than 30 minutes in bad weather.  In May 2003 the 
appellant's spouse stated that the appellant had difficulty 
with his breathing.  He also had difficulty getting up and 
down and difficulty with his eyesight.  In May 2003 one of 
the appellant's daughters stated that the appellant rarely 
left his house due to the severity of his breathing 
condition.  Further, because of problems with his bowels, he 
needed to remain close to a toilet.  

The preponderance of the evidence in this case reveals that 
the appellant leaves his home and is able to perform all of 
his activities of daily living without assistance.  The 
medical evidence discussed above shows that the appellant is 
able to leave his home at any time, is independent in daily 
needs, and drives an automobile.  The record does not contain 
evidence of limitation of visual acuity of both eyes to 5/200 
and concentric contraction of the visual field to 5 degrees 
or less.  The appellant's overall condition is not one of 
helplessness such as to require the aid and attendance of 
another person.

Although the November 2002 examination report from Dr. R. 
presents a picture of the appellant as severely disabled and 
incapable of caring for himself, that report is less thorough 
than the report of the December 2002 VA examination, which 
depicts the appellant as much less disabled.  The December 
2002 examination extends beyond mere conclusions, such as 
those offered by Dr. R., and describes the activities and 
capabilities of the appellant in much greater detail.  
Essentially, the report from Dr. R. states that the appellant 
is severely disabled and provides little explanation as to 
the bases for those conclusions.  The report of the December 
2002 VA examination is a more current examination than the 
examination by Dr. R.  Further, the findings of the December 
2002 VA examination are supported by the conclusions in the 
June 2002 examination report from Dr. S.  In fact, the report 
from Dr. R. is contradicted in many respects by the May 2003 
statements regarding the appellant's capabilities, from the 
appellant and his family.  Accordingly, the examination 
report from Dr. R. is given little evidentiary weight because 
the conclusions in that examination report are contradicted 
by prior and more recent evidence and by evidence that 
provides greater information about the extent of the 
appellant's disabilities.

Other than the report from Dr. R., there is no evidence that 
the appellant is unable to keep himself ordinarily clean and 
presentable; that he has frequent need for adjustment of any 
special prosthetic device or orthopedic appliance, which by 
reason of the particular disability cannot be done without 
aid; that he has inability through extreme weakness to feed 
himself; that he has inability to attend the wants and needs 
of nature; or that he has physical or mental incapacity that 
requires care or assistance on a regular basis to protect him 
from the hazards or dangers incident to his daily 
environment.  The VA examination shows that the appellant is 
not bedridden.  Although it is not necessary that the 
appellant be bedridden in order to be entitled to aid and 
assistance, Dr. S., the appellant's treating physician 
reported in a June 2002 statement that the appellant was able 
to care for himself and to protect himself from the hazards 
of life.  Based on a careful review of the appellant's 
disability picture, the extent of personal assistance he 
requires is less than that necessary to meet the criteria 
contained in 38 C.F.R. § 3.352.  Accordingly, payment of a 
special monthly pension based on a need for aid and 
attendance is not warranted.

Regarding the appellant's claim for special monthly pension 
at the housebound rate, it must be noted, as outlined above, 
that the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran has a 
single permanent disability rated as 100 percent disabling.  
See 38 C.F.R. § 3.351(d).  Here, the appellant does not have 
a single permanent disability rated as 100 percent disabling.  
Although the appellant and his representative contend that 
the appellant's emphysema/COPD should be evaluated as 100 
percent disabling, the medical evidence does not show that 
the appellant is 100 percent disabled due to emphysema/COPD.  
Dr. S. described the emphysema as moderate.  Further, the 
evidence does not show that the appellant is in fact 
permanently housebound because the appellant is not 
substantially confined to his dwelling or the immediate 
premises as discussed in the preceding paragraphs.  
Accordingly, the Board finds that entitlement to a special 
monthly pension is not warranted.

The Board acknowledges that the appellant has principal 
disabilities, which are listed above, for which he received a 
combined 70 percent evaluation.  However, the evidence as to 
whether he requires regular aid and attendance or is 
housebound due to those disabilities, as discussed above, is 
not so evenly balanced as to require resolution in the 
appellant's favor.  The Board finds that the preponderance of 
the evidence is against entitlement to special monthly 
pension by reason of need for regular aid and attendance or 
by reason of being permanently housebound.


ORDER

Special monthly pension at the housebound rate or because of 
a need of regular aid and attendance is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



